Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 15 October 1804
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear Mrs Adams
Quincy october 15 1804

I congratulate you my dear Louissa, that our loss is to be your gain. mr Adams leaves us on tuesday for washington, where I hope he will arrive in safety, and have a joyfull meeting with his family. I know from frequent experience how painfull it is to be thus seperated—I hope when he returns next Spring that you will be able to come with him, and that we may make Quincy an agreable residence to you—I am happy to learn that you have enjoyed so much health since you left us. I hope you will grow firmer as you grow older, and get more ennured to the climate. How is your good Mamma and all your Sisters? not forgetting Thomas your Brother. George has grown a Stout Boy I presume I have sent him some socks to keep his feet warm this winter—and a peice of calico for a slip for John—not for the value of these things, but merely as a remembrance from their Grandmamma—
I have had frequent ill turns this Summer and fall, and am very thin, but hope I shall be firmer as the winter approaches—you must let me hear from you as often as you can this winter. I know you have been very good through the Summer in writing every week to mr Adams, by which means I have heard from you, and the children. my Love to Caroline / your affectionate Mother
Abigail Adams